Citation Nr: 0706873	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-20 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asthma.  


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for asthma.  The RO issued a notice 
of the decision in January 2005, and the veteran timely filed 
a Notice of Disagreement (NOD) in February 2005.  
Subsequently, in June 2005 the RO provided a Statement of the 
Case (SOC), and the veteran timely filed a substantive 
appeal.  The RO provided Supplemental Statements of the Case 
(SSOCs) in October 2005 and August 2006.  

The veteran initially had requested a Travel Board hearing, 
but subsequently withdrew that request in writing in December 
2006.  


FINDINGS OF FACT

1.	A diagnosis of asthma was not noted on the veteran's 
Enlistment Report.

2.	Asthma became manifest during the veteran's active 
service.

3.	The evidence does not clearly and unmistakably demonstrate 
that the veteran's asthma preexisted service or that it 
was not aggravated therein.

4.	The veteran has had chronic asthma since service.


CONCLUSION OF LAW

The presumption of soundness has not been rebutted; the 
veteran's asthma was incurred during service.  38 U.S.C.A. §§ 
1110, 1111, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for 
asthma is warranted, and therefore, a further discussion of 
the VCAA duties is unnecessary at this time.  It should be 
noted, however, that the RO should cure any potential defects 
in notice, as would be demonstrated by a failure to notify 
the veteran of all five elements of a service connection 
claim (to include the type of evidence necessary to establish 
a disability rating and the effective date for the claimed 
disability), or assistance provided by VA, prior to its 
determination of a proper disability rating and effective 
date for the veteran's service-connected disability.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) 
(holding that proper VCAA notice must "precede an initial 
unfavorable [RO] decision"); see also Dingess v. Nicholson, 
19 Vet. App. 473, 484, 486 (2006) (holding that the VCAA 
notice requirements contained in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability).   


II. Law & Regulations
a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).
In addition, 38 C.F.R. § 3.303(b), which sets forth 
provisions governing chronicity and continuity of diseases, 
provides that "[w]ith chronic diseases shown as such in 
service (or within the presumptive period under § 3.304) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes."  38 C.F.R. § 3.303(b); 
accord Savage v. Gober, 10 Vet. App. 488, 495 (1997) 
(recognizing that a "veteran may utilize the 'chronic 
disease shown as such in service' provision when the evidence 
demonstrates: (1) that the veteran had a chronic disease in 
service, or during an applicable presumption period . . . ; 
and (2) that the veteran presently has the same condition").  
In order for a disease to qualify as having been "chronic in 
service," § 3.303(b) requires a demonstration of "a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word 'Chronic.'"  
38 C.F.R. § 3.303(b).  Where a chronic disease has been 
identified in service, an evidentiary showing of continuity 
of symptomatology is not required.  38 C.F.R. § 3.303(b).  
Such a showing of continuity is necessary, however, "where 
the condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic . . . ."  
38 C.F.R. § 3.303(b); see Savage, supra, at 495-96 (noting 
that "[i]f the evidence fails to demonstrate the 
applicability of the chronicity provision of § 3.303(b), a 
[veteran] may still obtain the benefit of § 3.303(b) (that 
is, providing a substitute way of showing in-service 
incurrence and medical nexus . . .) if continuity of 
symptomatology is demonstrated").  That is, "[w]hen the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim."  38 C.F.R. § 3.303(b); accord Grover v. 
West, 12 Vet. App. 109, 113 (1999) (noting that, according to 
§ 3.303(b), "sufficient evidence is required to show 
continuity of symptomatology only if there is no evidence in 
service demonstrating that his disability was chronic").  

b. Presumption of Sound Condition 
38 U.S.C.A. § 1111 sets forth governing principles relating 
to the presumption of a wartime veteran's soundness of 
condition upon entry to service.  38 U.S.C.A. § 1111 (West 
2005) (entitled "Presumption of sound condition").  It 
provides that "every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service."  38 U.S.C.A. § 1111.  The implementing regulation, 
38 C.F.R. § 3.304(b), similarly provides that "[t]he veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted."  38 C.F.R. § 3.304(b).  A 
history of preservice existence of a disease or injury 
recorded at the time of examination does not constitute a 
notation of such a malady, but instead, must be considered 
with all other material evidence in determinations as to 
inception.  38 C.F.R. § 3.304(b)(1).  A veteran thus enjoys 
an initial presumption of sound condition upon service entry 
if the enlistment records do not reflect that the veteran has 
a disease or injury that subsequently becomes manifest during 
service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) 
(noting that "[w]hen no preexisting condition is noted upon 
entry to service, the veteran is presumed to have been sound 
upon entry," but that "if a preexisting disorder is noted 
upon entry to service, the veteran cannot bring a claim for 
service connection for that disorder"); see 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  

Such an initial presumption, however, is not absolute and may 
be rebutted.  Wagner, 370 F.3d at 1092, 1096, 1097.  The 
United States Court of Appeals for the Federal Circuit has 
interpreted § 1111 to "permit[] the government to overcome 
the presumption of soundness" upon a two-prong showing: it 
"must show clear and unmistakable evidence of both a 
preexisting condition and a lack of in-service aggravation to 
overcome the presumption of soundness for wartime service . . 
. ."  Id.  If the government fails to demonstrate either 
prong, the rebuttal fails and the soundness presumption 
remains.  See id., at 1096, 1097 (recognizing that the 
government's failure to rebut the soundness presumption means 
that "the veteran's claim is one for service connection"); 
see also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993) 
(noting that if a veteran's disease "was first diagnosed 
while in service, the burden of proof is on the government to 
rebut the presumption of sound condition upon induction by 
showing that the disorder existed prior to service and, if 
the government meets this requirement, by showing that the 
condition was not aggravated in service") (Emphasis added).  
The government's "burden of proof is a formidable one," 
Kinnaman, supra, and it "means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable."  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); accord 
Cotant, 17 Vet. App. at 131 (noting that "[t]he clear-and-
unmistakable-evidence standard is an 'onerous' one"). 


III. Analysis
a. Factual Background

Service Medical Records (SMRs)
The veteran's October 1964 Report of Medical Examination for 
Enlistment contains a completely normal clinical evaluation 
of all systems, to include the lungs, and in the accompanying 
Report of Medical History, the veteran conveyed that he did 
not currently have and had never previously had asthma.  He 
also stated that he was in good health, except for a cold at 
the time.  

Also in October 1964, Dr. A.H., the veteran's father's 
personal physician, offered a letter indicating that he had 
known the veteran for approximately ten years and that "[t]o 
my knowledge, [the veteran] has had no asthmatic attacks for 
the past several years."

A Chronological Record of Medical Care dated December 1964 
indicates that the veteran had bronchitis.  

A May 1965 medical record notes the veteran's difficulty 
breathing, and the examiner diagnosed him with asthma.  

A January 1968 Chronological Record of Medical Care discloses 
a history of asthma and the veteran's complaints of wheezing.  
It also conveyed that the veteran had received an inhaler 
with good results and recommended that the veteran 
discontinue smoking cigarettes.  At this time the veteran 
received a diagnosis of bronchitis.  

A June 1968 medical note indicates that the veteran had a 
history of asthma and daily use of an inhaler.

The veteran's July 1968 Report of Medical Examination for 
Separation contains a completely normal clinical evaluation, 
to include that of the lungs.  This document further 
disclosed the veteran's report that he had had asthma during 
childhood, with his last bad attack occurring in 1965, while 
on active duty and that he used a nebulizer as needed.  This 
Report also stated that the veteran had no complications or 
sequelae at this time.  In the companion Report of Medical 
History, the veteran indicated that he had asthma and 
shortness of breath.  He also reported that he was in only 
fair health, as his asthma was bothering him.  

Post-Service Records
A September 2004 private medical report by Dr. L.T. contains 
a diagnosis of asthma.

In October 2004, the veteran's brother, a dental surgeon, 
submitted a letter discussing his personal knowledge of the 
veteran's history of asthma.  He noted that the veteran had 
received continuous treatment for this disorder since his 
service discharge, to include the use of inhalers.  The 
veteran's brother reviewed the veteran's SMRs and offered his 
opinion that the veteran's asthma likely was aggravated by 
his military service, citing the veteran's emergency room 
treatment for an asthma attack six months after his 
enlistment, his continued breathing difficulty and a request 
for inhalers.        

In April 2005 the veteran submitted to a VA examination, 
where he recalled having had respiratory problems as a child, 
which he outgrew during teenage years.  He did not remember 
receiving medication for any respiratory problems at this 
time.  The veteran also stated that during basic training in 
1964, he had become extremely short of breath, and since that 
time, he had experienced a worsening shortness of breath.  
After performing pulmonary function tests, the clinician 
diagnosed the veteran with asthma causing mild and 
bronchodilator reversible chronic obstructive pulmonary 
disease (COPD).  He offered no opinion as to whether the 
veteran's active service or any incident thereof had caused 
or aggravated his diagnosed asthma.  

In a February 2006 statement, the veteran indicated that 
prior to entering active service, he never visited the 
hospital for an asthma attack and that he was active in 
sports.  The veteran also explained that he had requested the 
October 1964 letter from Dr. A.H., because when he went to 
enlist, he had mentioned to the recruiter that he had asthma 
at a very young age.  The recruiter had suggested that the 
veteran obtain a doctor's letter indicating that he was not 
bothered by asthma at that time so as to ensure his ability 
to enlist.       

In a July 2006 statement, the veteran's mother indicated that 
the veteran had breathing and allergy problems as a child.  
She also conveyed that a doctor had diagnosed the veteran 
with "probable" asthma during this time prior to his active 
service.  The veteran's mother further indicated that during 
his teenage years, the veteran's asthma and breathing 
difficulties had not hindered is ability to partake in 
athletics and that he did not receive any medical treatment 
(such as inhalers or other prescriptions) when he experienced 
shortness of breath.  She noted that during the time that the 
veteran lived with her up until he enrolled in college, he 
never visited the hospital for asthma or respiratory 
treatment.     

In an August 2006 correspondence, the veteran indicated that 
from the time of his severe asthma attack during service, he 
had to use inhalers.               

b. Discussion
The Board determines that the presumption of soundness 
attaches in the instant case, that the veteran had chronic 
asthma during service and that he has had asthma ever since 
service.  

The Board first finds that the existence of asthma was not 
"noted" on the veteran's entrance examination within the 
meaning of 38 C.F.R. § 3.304(b) and that such a disorder did 
not clearly and unmistakably pre-exist service.  
Specifically, as discussed above, the veteran's Report of 
Medical Examination for Enlistment contains a completely 
normal clinical evaluation, to include a normal assessment of 
the lungs.  Thus, a diagnosis of asthma was not in fact 
recorded on the veteran's Enlistment Examination Report.  In 
addition, while the Board acknowledges that January 1968 and 
June 1968 Chronological Records of Medical Care indicate that 
the veteran had a history of asthma, such a mere recited 
history of a pre-service disorder or injury, which was not 
recorded on the enlistment examination report, does not 
constitute a notation of such a malady, but instead, must be 
considered with all other material evidence in determinations 
as to inception.  38 C.F.R. § 3.304(b)(1).  Moreover, 
although the Board acknowledges Dr. A.H.'s October 1964 
letter indicating that the veteran had not experienced an 
asthmatic attack for years, thus intimating that the veteran 
had had asthma prior to service, Dr. A.H. admittedly never 
treated the veteran as his own patient, and therefore the 
Board considers him not competent to offer a medical opinion 
on the existence or nonexistence of an asthma disorder in the 
veteran.  The veteran's mother's July 2006 statement that the 
veteran had been diagnosed with "probable" asthma as a 
child further calls into question (and renders debatable) 
whether the veteran actually had asthma before service.  In 
view of the foregoing, it cannot be said undebatably or 
definitively that the veteran's current asthma existed prior 
to service.  Thus, the presumption of soundness is not 
rebutted.  Wagner, supra.    
     
In addition, the record does not clearly and unmistakably 
demonstrate that the veteran's asthma did not permanently 
worsen during service.  In addition to being treated for 
asthma while on active duty, it is apparent that the veteran 
remained symptomatic at the time of his separation 
examination as evidence by the report of medical history 
dated at that time and he currently has a diagnosis of 
asthma.  The statement from the veteran's brother is also 
competent evidence that supports a finding of service 
incurrence.  While clearly not a specialist in respiratory 
diseases, the brother nevertheless has some degree of 
competence to provide an opinion on the questions of 
diagnosis and approximate onset date by virtue of his 
doctorate in dentistry and there is no contrary opinion of 
record.  The veteran's mother and brother have both attested 
to the fact, based on their own personal observations, that 
the veteran's asthmatic symptoms have increased in severity 
since his active service, as manifested by use of treatment 
such as inhalers and at least one emergency room visit during 
service.  In view of the foregoing, it cannot be undebatably 
maintained that the veteran's asthma was not aggravated or 
permanently worsened by his active service or any incident 
thereof.   

Accordingly, the Board finds that the aggregate state of the 
record does not clearly and unmistakably (i.e., undebatably) 
show that the veteran's asthma pre-existed service or that 
his asthma was not aggravated by service.  Thus, the 
presumption of sound condition on entering service has not 
been successfully rebutted and remains intact.

The medical evidence of record clearly indicates that the 
veteran was diagnosed with asthma during service and 
currently is diagnosed with this disorder.  Considering these 
diagnoses and the veteran's report of continuous symptoms 
since discharge, which have been medically diagnosed as 
asthma, and the statement from the veteran's brother, who has 
some degree of medical expertise on the matter, the Board 
finds that the evidence supports the claim for service 
connection for asthma.  


ORDER

Service connection for asthma is granted subject to the laws 
and regulations governing the payment of monetary benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


